10/05/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                      PR 21-0005                        FILED
                                                                         OCT 0 5 2021
                                                                       Bowen Greenwood
                                                                     nierk of Supreme Court
IN RE THE MOTION OF PETER JOEL                                          Rrata r•C hilontana

RADAKOVICH FOR ADMISSION TO
                                                                     ORDER
THE BAR OF THE STATE OF
MONTANA



      Peter Joel Radakovich has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Radakovich has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Adrninistrator, Peter Joel Radakovich may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of October, 2021.




                                                             Chief Justice
    494   AI   J'IaL
          Justices




2